DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention II and Species C in the reply filed on September 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 – 9, 12 – 14, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Invention I) and/or species (Species A, B, and D), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 11,247,319. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 10, 11, and 15 of the instant application are taught by claims 1 – 11 of ‘319.
Regarding claim 10 of the instant application, Examiner notes that claim 1 of ‘319 teaches ‘a controller controlling a pressure of fluid …,’ because claim 1 of ‘319 teaches a ‘switch’ which acts to control a pressure of fluid in the manner recited by claim 10 of the instant application. It is the position of the Examiner that this ‘switch’ may be reasonably interpreted to be the “controller.”
Examiner recognizes that claims 1 – 11 of ‘319 are directed towards an apparatus rather than a method, as recited by claims 10, 11, and 15 of the instant application. However, Examiner notes that the claims 1 – 11 of ‘319 expressly recite the given elements as being configured to perform or operate in the manner recited by claims 10, 11, and 15 of the instant application. Therefore, it is the position of the Examiner that claims 1 – 11 of ‘319 teach the method of claims 10, 11, and 15 of the instant application.
Claims 10, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7 of U.S. Patent No. 10,532,451. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 10, 11, and 15 of the instant application are anticipated by claims 1 – 7 of ‘451.
Regarding claim 10 of the instant application, Examiner notes that claim 1 of ‘451 teaches ‘a controller controlling a pressure of fluid …,’ because claim 1 of ‘451 teaches a ‘switch’ which acts to control a pressure of fluid in the manner recited by claim 10 of the instant application. It is the position of the Examiner that this ‘switch’ may be reasonably interpreted to be the “controller.”
Claims 10, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 10,100,872 in view of Rode (U.S. Patent Application Publication Number 2014/0130343). 
Regarding claim 10 of the instant application, claim 1 of ‘872 teaches a method for use in providing a load on a bearing mounted to a shaft, the method comprising: mounting an attaching member to an end of the shaft; coupling a press mechanism to the attaching member, the press mechanism configured to provide a compressive load to the bearing; and applying the compressive load to the bearing via the press mechanism.
Examiner recognizes that claim 1 of ‘872 is directed towards an apparatus, rather than a method. However, Examiner notes that the above referenced method steps are taught by claim 1 of ‘872 because claim 1 of ‘872 expressly recites the given recited elements as being configured to perform or operate in the manner recited. Therefore, it is the position of the Examiner that claim 1 ‘872 teaches the recited method steps.
However, while claim 1 of ‘872 teaches the press mechanism applying a compressive load to the bearing, claim 1 of ‘872 does not teach how the press mechanism applies the compressive load. Rode teaches a method for use in providing a load on a bearing mounted to a shaft (abstract), the method comprising: applying a compressive load to the bearing via a press mechanism (figure 3, element 16 being the ‘bearing’ and element 44 being the ‘press mechanism’; page 3, paragraph 38). Rode further teaches that the press mechanism provides the compressive load by coupling the press mechanism to a source of fluid (page 5, paragraphs 46 – 48); and employing a controller to control a pressure of the fluid from the source to the press mechanism to apply the compressive load to the bearing (page 6, paragraph 58). It would have been obvious to one skilled in the art to apply a compressive load to a bearing via a press mechanism, as taught by claim 1 of ‘872, wherein the press mechanism applies the compressive load by first being coupled to a source of fluid and then employing a controller to control a pressure of the fluid from the source to the press mechanism to apply the compressive load to the bearing, as taught by Rode, because Rode teaches that such a system provides the benefit of providing sufficient compressive load to preload the bearing (page 6, paragraph 58).
Claims 10, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,987,732. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 10, 11, and 15 of the instant application are taught by claims 1 – 11 of ‘732.
Regarding claim 10 of the instant application, Examiner notes that claim 1 of ‘732 teaches ‘a controller controlling a pressure of fluid …,’ because claim 1 of ‘732 teaches a ‘switch’ which acts to control a pressure of fluid in the manner recited by claim 10 of the instant application. It is the position of the Examiner that this ‘switch’ may be reasonably interpreted to be the “controller.”
Examiner recognizes that claims 1 – 11 of ‘732 are directed towards an apparatus rather than a method, as recited by claims 10, 11, and 15 of the instant application. However, Examiner notes that the claims 1 – 11 of ‘732 expressly recite the given elements as being configured to perform or operate in the manner recited by claims 10, 11, and 15 of the instant application. Therefore, it is the position of the Examiner that claims 1 – 11 of ‘732 teach the method of claims 10, 11, and 15 of the instant application.
Claims 10, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of U.S. Patent No. 9,908,223 in view of Rode (U.S. Patent Application Publication Number 2014/0130343). 
Regarding claim 10 of the instant application, claim 1 of ‘223 teaches a method for use in providing a load on a bearing mounted to a shaft, the method comprising: mounting an attaching member to an end of the shaft; coupling a press mechanism to the attaching member, the press mechanism configured to provide a compressive load to the bearing; and applying the compressive load to the bearing via the press mechanism.
However, while claim 1 of ‘223 teaches the press mechanism applying a compressive load to the bearing, claim 1 of ‘223 does not teach how the press mechanism applies the compressive load. Rode teaches a method for use in providing a load on a bearing mounted to a shaft (abstract), the method comprising: applying a compressive load to the bearing via a press mechanism (figure 3, element 16 being the ‘bearing’ and element 44 being the ‘press mechanism’; page 3, paragraph 38). Rode further teaches that the press mechanism provides the compressive load by coupling the press mechanism to a source of fluid (page 5, paragraphs 46 – 48); and employing a controller to control a pressure of the fluid from the source to the press mechanism to apply the compressive load to the bearing (page 6, paragraph 58). It would have been obvious to one skilled in the art to apply a compressive load to a bearing via a press mechanism, as taught by claim 1 of ‘223, wherein the press mechanism applies the compressive load by first being coupled to a source of fluid and then employing a controller to control a pressure of the fluid from the source to the press mechanism to apply the compressive load to the bearing, as taught by Rode, because Rode teaches that such a system provides the benefit of providing sufficient compressive load to preload the bearing (page 6, paragraph 58).
Claims 10, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,764,453. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 10, 11, and 15 of the instant application are anticipated by claims 1 – 11 of ‘453.
Regarding claim 10 of the instant application, Examiner notes that claim 1 of ‘453 teaches ‘a controller controlling a pressure of fluid …,’ because claim 1 of ‘453 teaches a ‘switch’ which acts to control a pressure of fluid in the manner recited by claim 10 of the instant application. It is the position of the Examiner that this ‘switch’ may be reasonably interpreted to be the “controller.”
Claims 10, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 9,574,612 in view of Rode (U.S. Patent Application Publication Number 2014/0130343).
Regarding claim 10 of the instant application, claim 2 of ‘612 teaches a method for use in providing a load on a bearing mounted to a shaft, the method comprising: mounting an attaching member to an end of the shaft; and coupling a press mechanism to the attaching member (claim 1), the press mechanism configured to provide a compressive load to the bearing (claim 1); and applying the compressive load to the bearing via the press mechanism (claim 2).
However, while claim 2 of ‘612 teaches the press mechanism applying a compressive load to the bearing, claim 2 of ‘612 does not teach how the press mechanism applies the compressive load. Rode teaches a method for use in providing a load on a bearing mounted to a shaft (abstract), the method comprising: applying a compressive load to the bearing via a press mechanism (figure 3, element 16 being the ‘bearing’ and element 44 being the ‘press mechanism’; page 3, paragraph 38). Rode further teaches that the press mechanism provides the compressive load by coupling the press mechanism to a source of fluid (page 5, paragraphs 46 – 48); and employing a controller to control a pressure of the fluid from the source to the press mechanism to apply the compressive load to the bearing (page 6, paragraph 58). It would have been obvious to one skilled in the art to apply a compressive load to a bearing via a press mechanism, as taught by claim 2 of ‘612, wherein the press mechanism applies the compressive load by first being coupled to a source of fluid and then employing a controller to control a pressure of the fluid from the source to the press mechanism to apply the compressive load to the bearing, as taught by Rode, because Rode teaches that such a system provides the benefit of providing sufficient compressive load to preload the bearing (page 6, paragraph 58).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“attaching member” recited in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), “attaching member” will be interpreted so as to comprise “a shaft or rod” as taught by the Specification (paragraph 56).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rode (U.S. Patent Application Publication Number 2014/0130343).
As to claim 10, Rode teaches a method for use in providing a load on a bearing mounted to a shaft (abstract), the method comprising: mounting an attaching member to an end of the shaft, wherein the attaching member comprises a rod (figures 2 – 4, element 40 being the ‘attaching member’ and element 14 being the ‘shaft’; page 3, paragraph 36); coupling a press mechanism to the attaching member (figures 2 – 4, element 44 being the ‘press mechanism’; page 3, paragraph 36); coupling the press mechanism to a source of fluid (page 5, paragraph 46); and a controller controlling a pressure of the fluid from the source to the press mechanism to apply the compressive load to the bearing (figures 2 – 4, elements 44 and 16; page 6, paragraph 58).
As to claim 11, Rode teaches that the controller controlling the pressure comprises the controller regulating a pressure introduced to the press mechanism through a hose to control the load applied to the bearing (page 6, paragraphs 57 – 59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rode as applied to claim 10 above, and further in view of Kellstrom (U.S. Patent Number 5,779,419, cited in IDS).
As to claim 15, Rode further teaches a step of a human operator acting to rotate a lock nut to a particular position to achieve a desired preload or endplay setting on the bearing (figures 2 – 4, element 11 being the ‘lock nut’; page 6, paragraphs 55 – 56 and 60).
However, while Rode teaches the lock nut being manually rotated by a human operator, Rode does not expressly teach the means by which the human operator rotates the lock nut. Examiner takes Official Notice that the use of a wrench is known in the art to allow a human operator to manually rotate a lock nut in a manner that is both efficient and precise. Therefore, it would have been obvious to one skilled in the art to manually rotate the lock nut by a human operator, as taught by Rode, through the use of a wrench, because wrenches are known in the art to be an efficient and precise means of manually tightening lock nuts.
Examiner notes that Rode teaches the controller being a computer-controlled controller (page 6, paragraph 58). Rode further teaches that the use of the computer-controlled controller is an optional embodiment of the invention (page 6, paragraph 58, “in one aspect, the invention may include an automatic controller, for example, a PID controller, personal computer, or PLC controller …”). As an alternative to the computer-controlled controller, Rode teaches that the pressure of fluid from the source to the press mechanism may be controlled through the use of a pump (page 6, paragraph 57). However, Rode does not teach how the pump is operated. Kellstrom teaches a method for use in providing a load on a bearing mounted to a shaft (abstract), the method comprising: providing a press mechanism configured to provide a compressive load to the bearing (figure 1, elements 8 and 11 being the ‘press mechanism’ and element 1 being the ‘bearing’; column 3, lines 18 – 23); coupling the press mechanism to a source of fluid (column 3, lines 24 – 28); and employing a pump to control a pressure of the fluid from the source to the press mechanism to apply the compressive load to the bearing (figure 1, element 15 being the ‘pump’; column 3, lines 24 – 28). Kellstrom further teaches that the pump is operated manually, by a human operator (figure 1, elements 15 and 16; column 3, lines 24 – 28). It would have been obvious to one skilled in the art to use the human-operated pump of Kellstrom for the pump of Rode, because Kellstrom teaches that the human-operated pump provides sufficient compressive force onto the bearing so as to press-fit and preload the bearing onto the shaft (column 3, lines 53 – 60), as desired by Rode.
Examiner notes that Rode in view of Kellstrom teaches that the same human operator acts to control the pressure of the fluid from the source the press mechanism as well as to control the wrench when rotating the lock nut. It is further the position of the Examiner that this human operator may reasonably be considered to be a “controller.” Therefore, Rode in view of Kellstrom teaches “a controller controlling a pressure of the fluid …” and “the controller controlling a wrench …”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726